Citation Nr: 1759903	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for seronegative rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before a Veterans Law Judge in December 2010.  This case was previously before the Board in June 2011 and July 2015.  


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation, polychlorinated biphenyl (PCBs), lithium bromide/carbon tetrachloride (refrigerator solvents) and asbestos during his active service.  

2.  The evidence is at least in equipoise as to whether seronegative rheumatoid arthritis is related to service.  


CONCLUSION OF LAW

The criteria establishing service connection for seronegative rheumatoid arthritis have been met.  38 U.S.C.  §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

The Veteran seeks entitlement to service connection for seronegative rheumatoid arthritis.  He specifically contends that his exposure to ionizing radiation, polychlorinated biphenyl (PCBs), lithium bromide/carbon tetrachloride (refrigerator solvents) and asbestos during his service weakened his immune system, and that his weakened immune system caused him to develop seronegative rheumatoid arthritis of multiple joints. 

The Veteran's DD-214 showed he was a submarine nuclear propulsion plant operator (mechanical) for seven years and a submarine nuclear propulsion plant supervisor for two years and four months.  The Veteran's military personnel records contained a decommissioning certificate for the submarine USS Jefferson in January 1985.  

The Veteran's service treatment records showed the Veteran was exposed to ionizing radiation, and as of June 1990, had a total lifetime exposure of 00.471 REM-NCD.  His bone scan results on that date showed minimum detectable activity.  Further, the records showed a medical note from August 1988 that indicated the Veteran was exposed to asbestos during rip-out procedures on the USS Jefferson and that he needed to be placed/screened for asbestos medical surveillance program.  The Veteran's service treatment records and military personnel records do not specifically show the Veteran was exposed to lithium bromide/carbon tetrachloride or PCBs, as the ship logs remain classified.  However, given the Veteran's primary specialties during service, as well as confirmed decommissioning activities for the USS Jefferson, the Board finds that the evidence is at least in equipoise as to whether the Veteran was exposed to lithium bromide, carbon tetrachloride, and PCBs during service.  

VA treatment records showed that the Veteran was diagnosed with osteoarthritis of the knees and left hip in 2006; this diagnosis was changed to seronegative rheumatoid arthritis in January 2007.  The Veteran reported to his physicians that he has had joint pain since 1998.  He also indicated that while he never went to sick call in service for soreness or fatigue, he attributed these symptoms to working long hours and thought they were normal.  The Veteran's spouse submitted a statement in May 2006 that indicated she noticed changes in his physical activity levels since his discharge from service in 1990.  

In support of his claim, the Veteran submitted opinions from his private physician, Dr. C.A., dated December 2010 and June 2017.  These opinions stated both PCBs and radiation are known to have immunotoxic effects, and that it is more likely than not that the Veteran's rheumatoid arthritis is due to, or likely greatly influenced by, both of these exposures.  

The Board obtained a Veterans Hospital Administration (VHA) opinion in November 2017.  That examiner opined it was more likely than not that the totality of the Veteran's exposure to ionizing radiation, PCBs, refrigerator solvents, and asbestos caused/contributed to his development of rheumatoid arthritis.  In support, the examiner stated that the well-controlled literature on the subject of occupational exposure and relative risk of developing rheumatoid arthritis compared to controlled population comes from the Swedish health system.  He stated that results presented in a recent article from this system support that the totality of the Veteran's service occupational exposure is more likely than not to have caused his rheumatoid arthritis.  He noted that in this study, male electrical and electronic workers, material handling operators, and bricklayers/concrete workers reached odds ratio of >2 compared to controls of developing rheumatoid arthritis.  Additionally, he noted that even the specific issue of seronegative rheumatoid arthritis was investigated, with electrical and electronics workers and bricklayers/concrete workers having odds ratio of >2 compared to controls of developing seronegative rheumatoid arthritis.  Further, he stated that since electrician/electronic workers have exposure to asbestos and organic solvents, including some of the ones that the Veteran had exposure to, there is enough similarity between the investigated Swedish health system individuals and the Veteran to generalize the information in this study to him.  

The Board finds these opinions to be highly probative; both the Veteran's private physician and the November 2017 VA medical expert reviewed the Veteran's entire claims file, including service treatment records, military personnel records, and VA treatment records, and based their opinions on medical principles which applied to the facts of this case.  Nieves v. Rodriquez v. Peake, 22 Vet. App. 295.  

In making this finding, the Board notes there is a conflicting medical opinion in the record; a VA examiner in September 2014 provided a negative opinion, stating that the Veteran's rheumatoid arthritis was not related to his service, to include his exposure to asbestos, ionizing radiation, or PCB exposure.  In this regard, the Board has been charged with the duty to assess the credibility and weight given to this evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In doing so, the Board can favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

After review, the Board finds that the VA opinion provided in September 2014 is minimally probative, as this negative opinion failed to address whether the totality of the Veteran's exposure to ionizing radiation, PCBs, refrigerator solvents and asbestos caused the Veteran' rheumatoid arthritis.  Accordingly, the September 2014 VA examiner's opinion is afforded less probative value than the private opinions and the November 2017 VA medical expert's opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 3014 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Board finds that the competent, probative evidence of record, which includes the lay evidence of record, the private medical opinions, and the November 2017 VA medical expert's opinion, is at least in equipoise as to whether seronegative rheumatoid arthritis is related to service.  Resolving all reasonable doubt in his favor, service connection for seronegative rheumatoid arthritis is warranted.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 3.102.  


ORDER

Service connection for seronegative rheumatoid arthritis is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


